internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-110218-99 date date re legend trust trustor spouse trustee date a we received your letter dated date in which you requested rulings regarding the estate gift and generation- skipping transfer gst tax consequences of an irrevocable qualified_terminable_interest_property qtip_trust under sec_2044 sec_2523 sec_2631 sec_2632 and sec_2652 of the internal_revenue_code the facts and representations submitted are as follows trustor created trust for the benefit of spouse on date and transferred trustor’s separate_property with a fair_market_value of dollar_figurea at the date of transfer into trust trustor reported the gift on form_709 united_states gift and generation-skipping_transfer_tax return on the return trustor elected to treat trust as qualified_terminable_interest_property qtip under sec_2523 trustor did not make the reverse_qtip_election under sec_2652 also on the return trustor allocated dollar_figurea of trustor’s gst tax exemption to the trust trust provides that during the lifetime of spouse the trustee shall distribute to spouse in convenient installments not less often than annually all of the net_income of trust the trustee may also distribute to spouse such sums from the principal of trust as shall be necessary or desirable in the discretion of the trustee to provide for the health maintenance and support of spouse having a view to maintaining spouse’s standard of living as nearly as practicable at the level existing on date during the life of spouse no person has the power to appoint any part of the principal or income of trust to any person other than spouse under the trust spouse has a testamentary limited power to appoint trust principal at his death to or among trustor trustor’s issue or charities provided that no more than percent of the assets may be appointed to or among charities in default of spouse’s exercise of his limited_power_of_appointment at spouse’s death trust is to be divided into separate equal trusts for the benefit of trustor’s children if any child of trustor has predeceased spouse leaving issue that child’s trust is to be divided into separate trusts for the benefit of his or her issue per stirpes with respect to a_trust created for a child of trustor or trusts created for the benefit of issue of deceased children the trustee may distribute so much of the income or principal as may be necessary or desirable in the discretion of the trustee to provide for the health education maintenance and support of such beneficiary and to the extent not so distributed to such beneficiary the trustee may distribute so much of the income as shall be necessary or desirable in the discretion of the trustee to provide for the health education maintenance and support of the beneficiary’s issue each trust created for a child of trustor shall terminate at the child’s death the trust assets shall then pass in accordance with the child’s testamentary limited_power_of_appointment to or among any one or more of the trustor’s issue surviving spouses of the trustor’s deceased issue or charities provided that no more than percent of the assets may be appointed to the surviving_spouse of trustor’s deceased issue and no more than percent of the assets may be appointed to charities if a child of the trustor dies without exercising his or her testamentary limited_power_of_appointment the assets of his or her trust will pass to the surviving issue of the child in separate trusts per stirpes if the child is not survived by issue his or her trust will pass to the surviving issue per stirpes of the nearest ancestor of the child who is either the trustor or an issue of trustor a_trust created for a beneficiary other than a child of trustor eg the issue of a deceased child shall be administered in the same manner as a_trust for a child in addition the trust shall pay all of its income annually to the beneficiary once the beneficiary has reached age when the beneficiary reaches age his or her trust shall terminate and its assets shall be distributed to the beneficiary outright if the beneficiary dies before age the trust assets will be distributed in the same manner as in the case of a_trust created for the benefit of a child of trustor any trust created pursuant to the terms of trust for any beneficiary shall terminate not later than years after the death of the last to die of trustor spouse and all of the issue of trustor alive on date the trust and any trusts created pursuant to its terms is irrevocable and may not be altered amended or revoked by trustor the trustee of trust requests the following rulings the trustor’s transfers to the trust qualify for the marital_deduction for federal gift_tax purposes under sec_2523 trustor has made a valid qtip_election under sec_2523 with respect to the property trustor transferred to trust at trustor’s death no part of trust property will be includible in trustor’s gross_estate for federal estate_tax purposes on the death of spouse trust property will be includible in spouse’s gross_estate under sec_2044 and will be treated as passing from spouse for federal estate_tax purposes spouse is the transferor of trust property for gst tax purposes because trustor did not make a reverse_qtip_election pursuant to sec_2652 to treat such property as if an election pursuant to sec_2523 had not been made the allocation of trustor’s gst tax exemption to the trust is void because trust had no gst tax potential for trustor at the time of the allocation therefore trustor’s gst tax exemption is available for allocation to other transfers sec_2501 imposes a tax on the transfer of property by gift sec_25_2511-2 of the gift_tax regulations provides that a gift is complete for gift_tax purposes when the donor has so parted with dominion and control_over the transferred property as to leave in him no power to change its disposition whether for his own benefit or the benefit of another sec_2523 provides that in general a gift_tax_marital_deduction is allowed for the transfer of property between spouses pursuant to sec_2523 this deduction is not allowed for the transfer of a life_estate or other terminable_interest however sec_2523 allows the deduction in the case of qualified_terminable_interest_property qtip sec_2523 defines qualified_terminable_interest_property as property which is transferred by the donor spouse in which the donee spouse has a qualifying_income_interest_for_life and to which the election under sec_2523 applies pursuant to sec_2523 rules similar to the rules of sec_2056 iii and iv and sec_2056 apply for purposes of sec_2523 therefore a donee spouse has a qualifying_income_interest_for_life in property which is transferred by the donor spouse if the donee spouse is entitled to all of the income from the property payable annually or at more frequent intervals and if no person has a power to appoint any part of the property to anyone other than the donee spouse during the donee spouse’s lifetime the election provided under sec_2523 is to be made on or before the date prescribed for filing the gift_tax_return with respect to the transfer and once made is irrevocable sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2044 provides that the value of the gross_estate includes the value of property in which the decedent had a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2523 sec_2601 imposes a tax on every generation-skipping_transfer gst within the meaning of sec_2611 through sec_2611 defines the term gst as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless-- a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to the estate or gift_tax to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation which is two or more generations below the generation assignment of the transferor or a_trust a if all interests in such trust are held by skip persons or b if i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2631 provides that every individual is allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the gst tax regulations provides in part that an allocation of gst_exemption to a_trust is void if the allocation is made with respect to a_trust that has no gst potential with respect to the transferor making the allocation at the time of the allocation for this purpose a_trust has gst potential even if the possibility of a gst is so remote as to be negligible sec_2652 provides the general_rule that in the case of property subject_to the estate_tax the decedent is the transferor for gst tax purposes and in the case of property subject_to the gift_tax the donor is the transferor for gst tax purposes sec_2652 provides a special election for qualified_terminable_interest_property in the case of any trust with respect to which a deduction to the donor spouse is allowed under sec_2523 the donor spouse may elect to treat all of the property in such trust for purposes of the gst tax as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the donor spouse rather than the donee spouse is treated as the transferor of the qtip_trust for gst purposes under the terms of trust spouse has a qualifying_income_interest_for_life in the property transferred by trustor because spouse is entitled to all of the trust income payable at least annually and no person has the power to appoint any part of the trust property to anyone except spouse during spouse’s lifetime trustor elected qtip treatment for trust on a gift_tax_return which was timely filed with respect to the transfer of the property to trust trust is irrevocable by its terms and trustor retained no power over or interest in trust therefore trustor’s transfer to trust is a completed_gift for gift_tax purposes accordingly based on the facts submitted and representations made we conclude that-- trustor’s transfer of property to trust on date qualifies for the federal gift_tax_marital_deduction under sec_2523 trustor made a valid qtip_election under sec_2523 with respect to the property transferred to trust at trustor’s death no part of the trust property will be includible in trustor’s gross_estate for federal estate_tax purposes on the death of spouse trust property will be includible in spouse’s gross_estate under sec_2044 and trust property will be treated as passing from spouse for federal estate_tax purposes spouse is the transferor of trust property for gst tax purposes under sec_2652 because the property will be subject_to the estate_tax at his death or subject_to the gift_tax if he disposes of his interest in trust during his life and the allocation of trustor’s gst tax exemption to trust is void under sec_26_2632-1 of the regulations because trust had no gst tax potential for trustor at the time of the allocation therefore trustor’s gst tax exemption is available for allocation to other transfers except as we have specifically ruled herein we express or imply no opinion as to the federal tax consequences of this transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by katherine a mellody senior technician reviewer branch enclosure copy for sec_6110 purposes
